Citation Nr: 1621179	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to September 7, 2012, for the grant of service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1953 to April 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the VA Regional Office (RO) in Seattle, Washington.  

The above-captioned matter was previously before and denied by the Board in July 2015, a denial that the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Based upon a Joint Motion For Partial Remand, a February 2016 Court Order remanded the matter to the Board for re-adjudication. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In July 2015, the Board denied the Veteran's claim of an effective date prior to September 7, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).  The Board also granted a higher initial rating of 70 percent for that disability.  The Veteran then appealed to the Court only as to the earlier effective date claim.  In February 2016, based on a Joint Motion For Partial Remand, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Veteran, that part of the Board's July 2015 decision that denied the earlier effective date issue is vacated and a new decision as to this issue will be entered as if the July 2015 decision as to this issue had never been issued.



FINDINGS OF FACT

1.  An original claim for service connection for PTSD was received on April 13, 2004.  

2.  Service connection for PTSD was denied in a January 2005 rating decision; the Veteran did not appeal.

3.  A claim to reopen the issue of service connection for PTSD was received on September 7, 2012.  

4.  Service connection for PTSD was granted in a March 2013 rating decision with an effective date of September 7, 2012, the date of receipt of the claim to reopen.
  
5.  The RO's award of service connection was based, in part, on service department records that verified his in-service stressor; reconsideration of his original claim is warranted.


CONCLUSION OF LAW

The criteria for an effective date of April 13, 2004, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date from April 2004 is warranted as that is when his initial claim seeking service connection for PTSD was received.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after 

separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2).

However, newly discovered service treatment records can serve as a basis for providing an early effective date under 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).

The Veteran's initial claim seeking service connection for PTSD was received at the RO on April 13, 2004.  In a stressor statement submitted during the pendency of that claim, the Veteran reported the death of fellow soldier.  He identified that such occurred in the spring of 1955 and also provided the location.  The RO did not seek to verify this stressor.  

Treatment records at the time of the Veteran's initial claim did not show a diagnosis of PTSD.  An April 2004 treatment record shows a diagnosis of depression with anxiety.  The Veteran reported that he wondered if he had PTSD from his military experiences, but denied a referral for mental health treatment or trial of medication.  In a January 2005 rating decision, the RO denied service connection due to lack of a current diagnosis.  The Veteran did not appeal that denial.

A claim to reopen the issue of entitlement to service connection for PTSD was received in September 2012.  The Veteran submitted a duplicate copy of his 2004 

stressor statement, as well as buddy statements corroborating his reported stressor.  The Veteran was diagnosed with PTSD related to his reported stressor at a January 2013 VA examination.  

A February 2013 response from the Defense Personnel Records Information Retrieval System (DPRIS) shows that after researching available historical documents, the Veteran's stressor was able to be verified.  In the March 2013 rating decision on appeal, the RO granted service connection for PTSD and assigned an effective date of September 7, 2012, the date the claim to reopen was received.

The Veteran submitted a private medical opinion dated in April 2016.  The opinion shows that after interviewing the Veteran and his daughter, as well as reviewing the Veteran's claims file, the Veteran's PTSD had its onset at least as far back as 2004. 

Based on a review of the evidence, the Board concludes that an effective date for service connection for PTSD of April 13, 2004, the date of the initial claim, is warranted.  In this case, the Veteran's claim upon which service connection was granted was a claim to reopen a previously denied issue.  However, although the Veteran did not appeal the January 2005 rating decision denying his initial claim, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1) are for application.  The grant of service connection in 2013 was based, in part, on information received from DPRIS confirming the Veteran's stressor based on review of relevant service department records in existence at the time of the prior denial.  The Veteran provided sufficient information in his 2004 stressor statement to allow for the RO to have requested verification.  Additionally, although the Veteran's medical records at the time of the prior denial did not show a diagnosis of PTSD, the April 2016 private medical opinion shows that PTSD was present at the time of his 2004 claim.  In light of that opinion, the Board finds that entitlement had arisen at the time of the initial claim.  Consequently, based on the above, and when affording the Veteran the benefit-of-the-doubt, the Board concludes that an effective date of April 13, 2004, is warranted.  



ORDER

An effective date of April 13, 2004, for the grant of service connection for PTSD, is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


